Case 3:15-cr-00462-JAG Document 4189 Filed 06/16/20 Page 1of5

ey STG TES DIS TEICT COURT |

Vai TED ot / ap | RECEIVED & Fite;
Distuer C€ PuceTo Cilo = MO ING aN 8 38
CLERA'S GF epee

LO BISTRST Deus

SAN USANL DR

 

Josue VarQquez -CARRASQuiWe
ie howe)

Chim, Mo: (FCR~ Yo2 CIAG)
V.

DATED STATES OF AMERICA
| Ces pape 7)

VE TT (ON ERS Ke SPOUSE ve Ute an oF 0% on y
Usute (Beer: Pee FRAP Mule

Aow Comes , Petihinek , Tosue Vazque? - CARRAS auille, rhe sé,
jy fhe Above ChPrioaen Qespettully Leplys ek FAP Kile ‘5 \ 7o we y
Y v t's opposition er yy AMO As FOR Ake REASHF fhektok , VAR: Ak dsQuille
o

Spates ThE Following :

THE Gov't Purresetull Aru) MeutRetHly Recategors we fet tinces
Motioy fo A Fitst STEP Act ok Fale Sirs Hea Liite Aet fetiti libcerly,
whi in Fact; Retitines’s putin Chédely shites phe retin o -
heal Lebelen “Pursunut Fe 18 0.96. 3989 Ce) conten eed 4
CAdy LANGUAGE Chiles) for Vil fteuls Lealinb fe 12 0. Sil. SE, os ”
(Ga ld) Anta (9005 Canto rls) “hibo Cun sPltsitly ARO Use

‘ uid A CoveeEO OFF WMS» fetitinth will Aadee Ss KE ;
"onaslea "plains Seiialld JV She Crovl falsol ¥ Conttileeo heespunses
tat 1s extttmlY comitut fo CkLATE 4m Aho ments Aa claims
Meth. yndutiod 0% Pefifinek tilmaluad AGF PAGE on ee
arotivas Po Peokeg Me Rivteulas «ed Wat this Comat he ’, ved
Kot have Surisaietio to heat ler{fanegess Legal Claws Fehe REMY:

(i)
Case 3:15-cr-00462-JAG’ Document 4189 Filed 06/16/20~-Page 2 of 5:

Tid fhe Cro t's ANMSUp. , Shey le slot Chbllenete fhe Clits
Nabe bd Petitinee ; Aho bais CMNbLEOE Steer fet Yristt pe fl APIE
Ake esprblishen Stich AS<

1) ANY Cltiins of WA lode Fol. Peli tiwek py Pitt Cong tel ivf
[heemfetl EL LOL 5 tie 4 (Class) . .

2) AU NeGdtie “Sits Fl Messions” Must Aad be denver AS
2 mateh of Law on Glakads Ano enhniteminss putsyoé of bE
Cvveien of Fensé 17 36(F

3) Receut supeeme Curt huliwes has mpret ChAeacD Yhé LAMGUAGE

poktaiiing fo Actual ot heelevsaet Corauct (Act 9) Ct OE YAS
Stadué of Cmucfiiny —utludin(g enh sulermc¢il? Ss”. ;

4) THE Court eenoero whey net Estiblihivg 4 bise of fensé feel;

 

5) Tite Court sauptta AW Wlofpkert FSR époer Cans AliLeD

OF Gtéat Legal Consequetees ; She FEN Cok fhe Caw As 4 ute)
oes aot Give Att CaO Phe pti CZatludiag ~he Cov € y ;
Repesceibe Anlofhip. Farts natin to fet fae MAb fee of 74 e /
Of posile Pant VGblob Ll Fp is vehky Cede that Detdse Si Crov tt Ail
wo tee! Leanl Cypounos fo wluch pby Crtld Siauo bbe , VAEY
Aid whit ol¥ hey belies Was Ul fralfead lle AAA Shit lees fo
Chistes Petttionees piution tr. SOmEMING Cll futtY Pi fp l AM EK
whee fhe motte AofUdllY wis Cldsifréa as. The KetohO iy Exfhemelg
oleae, Petitioner's moti "TS KOT MOR UMS LT Tyrie? 7
BE A FIST STEP ACT Of 678 of. FSA “

Nett, the Guu't Cites [he tinct game hws C Applisble ) Akt ules 7
cited im Petitinee’s init Melon. Umeute, Yael decioe po Mp AE
Law to Yhe FGA / utils Alda HMLEbFCO CASE Laws Yo He ty Fucks CASE
At Bah: Wits mone j Ys Cnwrt does. have Turispictrias Jo AB fuM eA CE

fa)
Case 3:15-cr-00462-JAG Document 4189 Filed 06/16/20 Page 3 of 5

“2? Ose Pad 6 fae _ ~ ef
he tttinee’s Leadl Clbiins Fan Relief , asia on Shhfue CHAM GES FAC
the law fat AFefs tet tiner's Guidéliacs RAVE | Ce US. V Cont Bee

M0157 3.097 -G7 (2007) (Nhbs0¢ CLO wile 2IB«Y CFER CASE Yr LEV emis
Rebun (Mele ny.

Gov't 5 Plse / Zrutuehert Af cauismen 7 ts)

ze ) fet hiner ws nwt Stubenteo Pursuaur fy fag Preik Sbatbenatiile pet
Alo plus Shi Chains mane fay the Cuwt Civ fhey te Page ) (5 Poviithess
Cute the Cwrt feénauts $his Folsé pihhedfive, the Chnwge phe fhe

Statue ¢s ClbHe Phat usnuvtp. VISG FFEQEV-1Ca Na) Chile Cott HHACY)
Adi PAl | CMW) ARE Now ty sileted vin nifty, Utsler ©"
Serie (92d), WO (NUS FO LEME? .

Thee poke / ShE ChARGES Csuch As PEt gato ottiihks) ARE AFFafeo persuade
to 396200) (9) because Pebitamecs Stulente wold hace bbe [otto
by Phe saitenting Commission « «+ « C Ang bil( fincas Clapirs has putiite to
do with the F3A Act ).

iD ) Tle Crave Ubsims Pen HMER CEL C Aw) CASES Shit ae AL Restle

— fetttimee’s CASE. Hawtvee, Shi tla 15 pu Foeveut wnee Ye Cole
fhe "Fulst AA Gbtive Leelés soy 7 Continued vtl ¥ Lhe Coow bs MWC cetyl,
the uw ofFeuses of Btuas Clotsiué ore Greil) she AGd rw Folnliles
btesuse fhe Chaige fu YE Cttadsge DEMS wilh phe Chills e 9OC7 Ade
Mithiily fo do wit Dilys, Guus ,MuUebek Arta Alle. Thus srucke
Syeeiy ofFtLEo hehe /s weuilupeo fo Hey¥ Ato Rtuttte Col use A WwAd
Biel ting Machine) tae viw laws fo Gt ant legal senteyte int

Chenly sau" NusT’ fe Copied; ana swtiiile fie yh Crow's

Arista [fer CA thant ftils Lat! fuel:

 

Foofaufé 5 C1)! bfteR vunteltiae ofFuuses such As; Dhl Cauda Alle) Also ARE

AT? fected Poe fle vew Cfnabes WW lhe strtoe ot Cibiit fries
Alhtsby Citto tu ba& Ewv'tS Favef,

(4)
Case 3:15-cr-00462-JAG Document 4189 Filed 06/16/20 Page 4 of 5
oF .
Cong lits:ow.

The Cwvt's ne? £3 At cu [Mtoeeect, YhEY Lutts Ceri fence? fh Cie
CU Legal boss fiends | CASE Cad Poiat, SREY Kis 5 pete raeT fe tines.
U44S $b LAYER PASE) OM MUN peg AAD (Vijay 4 KLLY Libis UAE: CAEN
JAE Shey he Cnc S1eAs S fpf Et Mdina? , Ya bYy she 7, eG , (Ne Feta dtd
ALUG b MEUMING ACtlih ¥ , Phe SubetiirAl , wat Me? She fatsig Fy frey
siallia lt“. ,. +} AMD thus Yue tains miax By Che Eu? Hhat, " fey

Sy HU tohey Meo Wino d ak MIALUINU Lift Teen basen ep THE [8 US2,
£19426d) ¢s Cothed bAseo on ltutl Yo Aypio tfeinidl [ts fet¥ T/T
is what AUT CoR REC 7_ AL AM (t|

The Kétvip /s CleAR: wilh fle Mew Chidbes py f4é CAW , be re Heater
Pnces A Leste fede béiculse maximum Life RAnaEe To shite (foes a
Shit At Leud{ Yo Cafegoiy TH, tae phe Cov 8 FUUY Ala Mee
+his Chitles fy KMhE Civ . Aantal FRbSAY CAI AA e Fist SKYE? fet of
AolZ , lots Moth (tity but ADP UMMECESSALY LiMlS$l2 hd To $e YX ee [5
Cains (oR heeft AEE « Pett tiinen wis Atritg Fousta CAY ASvAY oF OLS
petess fe bE kespunstble FoR. AMY Yue» Api Fhius CA Upcpia) SAEs
Suth /5R Fiptivbs ARE Mav hep AWD) Chili, bE UrfthecDa Fo

E/hantée A Ped sores Ciditiliates of 355364) Prifoes Alle, 01 E
Cowit vii BY Abiptitiea Sich ELAM ES Cras A fiary ), Adz 0 fect
AL Alekeect PSR whiclé Nouim > 1 Fest LOLS Sony _(ale4 ied)
Appliee cutsiog fhE Sfihhe or "Conv fei as « The ChE Cbvél SlicebhA
Alot hive shaeteod Af Leuél Yo. CHT; whi fre bi’ CUNMGES fat
thie law Peowes i Could aly Stet tf Pose Level 37 Daur ood
41Gb 2r¢d) Cru Aue) -

Petitemer Réstates hehe , Stat Mis (ule Pll A MMe 7 AS A JMab TCR 0%
Lew hE PECAN ; jee colepok te0 OL PE RuuEP fr All SAE Cre © Fe

Peweite Alok foace Yhe Court fo swt Filan fe pules putdehe BF 82CEX2)
Shrtut. fev). Thus fae Crovt’s Pele Cds Luygf- u0r STP , OME

fe HftinikK shill be Cau fem bts ptilet Krew AbUMUALD e Level BY
Alo Mo mogeé fled M5 moras DAS A MARE of ChE:

(Cespect fall Y Submitted ,
douse V1 Pees
Datep _t/ob 2020 Tosue V42QU E 2- CHERAS Bujlle the $4

fép # 18 O9- O67
LICE Abe ucop -Low J OX (200
rw liiidrf: NYiten PA free

 
Case 3:15-cr-00462-JAG Document 4189 Filed 06/16/20 Page5of5

AFFIDAVIT
I Hereby Certify that the foregoing facts are true and correct to the

best of my knowledge and belief under penslity of perjury as per 28 USC Section
1746.

eras Y Vez LTA 2 A,

 

Tey 42 QUEL - Catt eit, fp Gi

CERTIFICATE OF SERVICE

I Hereby Certify that a copy of the foregoing Petition/Motion was mailed
on this / day of 0 6 » 2080, by First Glass Mail, postage

prepaid to:

Office of the US Attorney # Putte MEO
Al Set ty i Lopez - ity td Poet”
lotte Chien Sufte 420

250 Chien Ave
SA SdAw , Me ooos#

ce V: Oy res
Josue Vaz@uce- Chee 5Q wile, Feo SE

 

 

Se oR a rE

sath reer sa teeceiss
